Order entered August 20, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00323-CR

                           MARCUS WAYNE HARPER, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 296th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 296-81699-2018

                                             ORDER
       Before the Court is appellant’s August 7, 2019 third motion for extension of time to file

his brief. We GRANT the motion and ORDER appellant’s brief received by the Court on

August 7, 2019 filed as of the date of this order.


                                                        /s/   ROBERT D. BURNS, III
                                                              CHIEF JUSTICE